Title: From George Washington to Lieutenant Colonel John Laurens, 26 April 1780
From: Washington, George
To: Laurens, John


          
            My dear Laurens.
            Head Quarters Morris-town 26th of Apl 1780.
          
          I have received your letters of the 14th of Feby and 14th of March, and am much obliged to you for the Military details they contain.
          I sincerely lament that your prospects are not better than they are. The impracticability of defending the bar, I fear, amounts to the loss of the town & garrison. At this distance it is difficult to judge for you, and I have the greatest confidence in General Lincolns prudence; but it really

appears to me that the propriety of attempting to defend the Town depended on the probability of defending the bar, and that when this ceased the attempt ought to have been relinquished. In this however I suspend a definitive judgment, & wish you to consider what I say as confidential.
          Since your last to me I have received one from General Lincoln of the 24th of March, in which he informs me that the enemy had gotten a Sixty four gun ship with a number of other Vessels over the bar & that it had been determined to abandon the project of disputing the passage by Sullivans Island—and to draw up the Frigates to the Town and take out their Cannon. This brings your affairs nearer to a dangerous crisis, & increases my apprehensions.
          You will have learnt from General Lincoln that a second detachment had sailed from New York the 7th Instt, supposed to be destined to reinforce Sir Henry Clinton. I have not yet ascertained all the particular Corps, but know that the 42d—the Irish Volunteers—Queens Rangers—& some foreign Troops are of the number, & have every reason to believe the total is what I mentioned to him—from 2000 to 2500. They appeared a few days since off Chesapeak bay, but immediately continued their voyage.
          I have just received an acct of the arrival of 47 Transports the 24th Instt at New York from South Carolina, & that there were strong symptoms of another embarkation—This circumstance is to me not of easy explanation. I should imagine that Sir Henry Clinton’s present force was equal to his object, and that he would not require more. The garrison of New York and its dependencies, at this time, cannot much exceed 8000 Men—a number barely sufficient for its defence; and not with propriety admitting a diminution. Perhaps however, counting upon our weakness, the enemy may determine to hazard something here, the more effectually to prosecute and secure conquest to the Southward; or perhaps he may only intend to detach a force for a temporary diversion in Virginia or No. Carolina, to return afterwards to New-York. I expect more certain advice to day, & should it confirm the first, any demonstrations it may be in our power to make to retard or prevent the embarkation shall be put in practice; but unfortunately we have very little in our power.
          In both your letters you express a wish that I should come to the Southward. Though I cannot flatter myself with the advantages you look for from such a Step, yet if it were proposed by Congress I confess to you I should not dislike the journey, did our affairs in this quarter permit it. But unluckily the great departments of the Army are now in total confusion & Congress have just appointed a Committee in conjunction with me to new model & rectifie them. Till this is done I could not leave

this Army. And were not this obsticle in the way you will easily conceive I must have many scruples which forbid me to let the measure in question originate with me. But all this for your private ear.
          Be assured my dear Laurens that I am extremely sensible to the expressions of your attachment, and that I feel all for you in your present situation which the warmest friendship can dictate. I am confidant you will do your duty & in doing it you must run great hazards. May Success attend you, and restore you with fresh laurels to your friends—to your Country—and to me—With every sentiment of regard & Affection I am—sincerely Yrs
          
            Go: Washington
          
        